Citation Nr: 0731989	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-06 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for bilateral shoulder 
pain.

3.  Entitlement to service connection for degenerative joint 
disease of the feet.

4.  Entitlement to service connection for bilateral Achilles 
tendonitis.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder with dysthymic disorder prior to 
October 12, 2004, and in excess of 70 percent after October 
12, 2004.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right hip.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left hip.

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the cervical spine.

10.  Entitlement to an initial compensable rating for the 
post-operative residuals of hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 22 years of active 
service, including from September 1983 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran withdrew 
her request for a Board hearing by correspondence dated in 
September 2004.  In rating decisions dated in November 2004 
and August 2005 service connection was established for 
sinusitis, lumbar/thoracic strain, bilateral patellofemoral 
pain syndrome, gout, bilateral plantar fasciitis, bilateral 
tendonitis of the elbows, and otitis media.  The appeals as 
to these issues have been fully resolved.  Although VA 
treatment record were added to the claims file subsequent to 
the March 2005 supplemental statement of the case, the 
evidence received as to the issues addressed in this decision 
is essentially cumulative of the evidence previously of 
record.

The issues of entitlement to service connection for 
fibromyalgia and bilateral shoulder pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The medical evidence of record demonstrates no present 
degenerative joint disease of the feet.

3.  The medical evidence of record demonstrates no present 
bilateral Achilles tendonitis.

4.  The medical evidence of record demonstrates no present 
chronic fatigue syndrome.

5.  The evidence demonstrates the veteran's service-connected 
generalized anxiety disorder with dysthymic disorder prior to 
October 12, 2004, was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, panic 
attacks, chronic sleep impairment, and mild memory loss.

6.  The evidence demonstrates the veteran's service-connected 
generalized anxiety disorder with dysthymic disorder after 
October 12, 2004, is manifested by no more than an 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms including suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, and an inability to establish and maintain 
effective relationships. 

7.  The evidence demonstrates the veteran's service-connected 
degenerative arthritis of the right hip is presently 
manifested by pain and functional limitations without X-ray 
evidence of arthritis or compensable limitation of motion, 
including as a result of pain and dysfunction.  

8.  The evidence demonstrates the veteran's service-connected 
degenerative arthritis of the left hip is presently 
manifested by pain and functional limitations with X-ray 
evidence of minimal degenerative changes, but no compensable 
limitation of motion, including as a result of pain and 
dysfunction.  

9.  The evidence demonstrates the veteran's service-connected 
degenerative arthritis of the cervical spine is manifested by 
no more than slight limitation of motion, including as a 
result of pain and dysfunction, with flexion greater than 
30 degrees and combined motion greater than 170 degrees.  

10.  The veteran's post-operative residuals of hernia repair 
are present manifested by no evidence of a recurrent hernia 
or the need for a supportive belt.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the feet was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007)..

2.  Bilateral Achilles tendonitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial rating, of 30 percent, but 
not higher, for generalized anxiety disorder with dysthymic 
disorder prior to October 12, 2004, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).

5.  The criteria for an initial rating in excess of 70 
percent for generalized anxiety disorder with dysthymic 
disorder after October 12, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2007).  

6.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the right hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2007).

7.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the left hip, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2007).

8.  The criteria for an initial rating in excess of 10 
percent for degenerative arthritis of the cervical spine, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 
5236 (before and after September 23, 2003).

9.  The criteria for an initial compensable rating for the 
post-operative residuals of hernia repair, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.114, Diagnostic Code 7339 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in November 2002.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing her claims, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claims, and provided additional information regarding her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
these matters have been requested or obtained.  Because of 
the decisions in this case, any deficiency in the initial 
notice to the veteran of the duty to notify and duty to 
assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:  (1) New onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; and (2) The 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms; and (3) Six or more of the following:  (i) 
Acute onset of the condition, (ii) Low grade fever, (iii) 
Nonexudative pharyngitis, (iv) Palpable or tender cervical or 
axillary lymph nodes, (v) Generalized muscle aches or 
weakness, (vi) Fatigue lasting 24 hours or longer after 
exercise, (vii) Headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) Migratory joint pains, (ix) Neuropsychologic symptoms, 
and (x) Sleep disturbance.  38 C.F.R. § 4.88a (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

In this case, service medical records are replete with the 
veteran's complaints of chronic pain in multiple joints.  
Following numerous evaluations, the diagnoses included 
degenerative joint disease, osteoarthritis, muscle strain, 
and fibromyalgia,  Records dated in July 1993 show a 
diagnosis was provided of possible chronic fatigue syndrome 
with migratory arthralgia over the years and complaints of 
worsening fatigue with a lack of physical findings.  A 
subsequent July 1993 report noted the veteran's pain syndrome 
of the joints fit closest to the diagnosis of degenerative 
joint disease.  The examiner's impressions also included 
probable depression and somatoform syndrome.  In January 
1995, the veteran complained of foot pain and reported a 
history of degenerative joint disease.  The diagnosis at that 
time was probable degenerative joint disease.  

A January 2000 orthopedic evaluation report noted the 
veteran's polyarthralgia was consistent with a fibromyalgia 
type process.  Reports dated from August to October 2000 
included diagnoses of inflammatory arthritis, fibromyalgia, 
and osteoarthritis including to the feet.  A May 2001 
psychological consultation included diagnoses of generalized 
anxiety disorder, depression due to fibromyalgia, pain 
disorder partially related to her mental disorder, and 
obsessive-compulsive personality disorder.  Records show she 
was treated for Achilles tendonitis in January 2002.

In her February 2002 report of medical history the veteran, 
among other things, noted she had experienced problems with 
arthritis, numbness and tingling, foot trouble, swollen and 
painful joints, nervous trouble, and depression or excessive 
worry.  She complained of daily foot pain and stated she had 
received diagnoses of bunions and plantar fasciitis but that 
she had also been told the pain could be due to gout.  The 
veteran's June 2002 retirement examination revealed mild pes 
cavus.  

On VA general medical examination in December 2002 the 
veteran complained of pain in the arches of her feet upon 
prolonged standing, right greater than left, and right 
Achilles tendonitis with pain after excessive walking.  She 
stated she received a diagnosis of chronic fatigue syndrome 
in 1990 or 1991 with insomnia and depression and reported 
that she still experienced insomnia, lack of energy, and 
chronic pain.  An examination revealed no current evidence of 
Achilles tendon tenderness to either foot.  The feet and 
ankles were nontender.  X-rays revealed no evidence of 
current or prior injury or arthropathy of the feet.  The 
diagnoses included right Achilles tendonitis by history.  It 
was the examiner's opinion that a diagnosis of chronic 
fatigue syndrome was not warranted in the face of diagnoses 
of depression, insomnia, anxiety disorder, and obsessive-
compulsive disorder.  

Service department medical records dated in June 2003 noted 
X-rays of the left foot were unremarkable.  VA treatment 
records dated in April 2004 noted the veteran complained of 
severe joint pain and that blood test were negative for 
rheumatoid arthritis.  

VA examination in January 2005 revealed no evidence of 
redness, swelling, or deformity of any joint.  There was no 
tenderness to any joint or muscle group.  It was the 
examiner's opinion that the veteran's symptoms were more 
likely due to a rheumatologic or autoimmune disorder made 
worse by her anxiety disorder.  The examiner described the 
disorder as an undiagnosed multi-joint chronic pain and 
stated it should not prevent her from acquiring and 
maintaining some form of productive employment.

Based upon the evidence of record, the Board finds the 
persuasive medical reports demonstrate no present 
degenerative joint disease of the feet, bilateral Achilles 
tendonitis, or chronic fatigue syndrome.  The December 2002 
VA examination findings as to these matters are persuasive 
and are shown to have been based upon a thorough examination 
and review of the available evidence of record.  There is no 
competent evidence indicating a present diagnosis of 
degenerative joint disease of the feet or demonstrating a 
present chronic Achilles tendonitis disorder.  It is 
significant to note that service connection has been 
established for gout and plantar fasciitis and that the 
veteran's complaints of foot pain may be attributed to those 
disabilities.  The December 2002 VA examiner's opinion that a 
diagnosis of chronic fatigue syndrome was not warranted is 
also well support by medical rationale.

While the veteran may believe she has degenerative joint 
disease of the feet, bilateral Achilles tendonitis, and 
chronic fatigue syndrome as a result of service, she is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Generalized Anxiety Disorder
Factual Background

Service medical records dated in July 1993 noted the veteran 
was ten months post-childbirth and that she had made vague 
suicidal and homicidal threats.  A diagnoses of depression 
with suicidal and homicidal ideation was provided.  A 
subsequent July 1993 report noted probable depression and 
somatoform syndrome.  A May 2001 psychological consultation 
included diagnoses of generalized anxiety disorder, 
depression due to fibromyalgia, pain disorder partially 
related to her mental disorder, and obsessive-compulsive 
personality disorder.  

In her February 2002 report of medical history the veteran, 
among other things, noted she had experienced problems with 
nervous trouble, loss of memory or amnesia, frequent trouble 
sleeping, and depression or excessive worry.  Her June 2002 
retirement examination included diagnoses of anxiety, 
obsessive-compulsive, and mood disorders.  

VA psychiatric examination in December 2002 revealed the 
veteran was appropriately dressed and neatly groomed.  She 
interacted in a cooperative manner and at points seemed 
almost giddy.  Her affect was somewhat atypical and she was 
for the most part up-beat.  She was well oriented and alert 
and was able to express herself in a relevant and coherent 
manner.  She appear to be of above average intelligence and 
there was no sign of a severe disruption in her basic 
cognitive functioning.  It was noted she stated her biggest 
concern was not being able to control her worrying.  The 
examiner provided Axis I diagnoses of general anxiety and 
dysthymic disorders.  A global assessment of functioning 
(GAF) score of 70 was provided.  The examiner also noted the 
veteran's claims file was not available for review.  

VA treatment records dated in November 2003 noted the veteran 
was in her final semester at the University of South Carolina 
for a degree in inter-disciplinary studies.  She stated she 
sometimes forgot where she was driving and that she was 
irritable, depressed, and anhedonic.  She complained of 
decreased patience, concentration, and attention and stated 
she only slept four hours per night.  A mental status 
examination revealed she was awake, alert, and oriented to 
all spheres.  She was well groomed and in no apparent 
distress.  There was no psychomotor agitation or retardation.  
Her speech was somewhat increased in rate, but normal in 
volume and tone.  Her mood was depressed and anxious with a 
congruent affect and limited in range.  Her thought processes 
were goal directed.  She denied suicidal and homicidal 
ideation and denied audio or visual hallucinations, paranoia, 
and delusions.  Her memory was intact.  Her insight and 
judgment were impaired.  The diagnoses included moderate 
recurrent major depressive disorder and generalized anxiety 
disorder.  A GAF score of 55 was provided.  

VA treatment records dated in February 2004 noted the veteran 
was working as a substitute teacher and was enjoying the 
work.  She stated she had some improvement with her anxiety, 
mood, and functioning.  Mental status examination revealed 
she was awake, alert, and oriented to all spheres.  She was 
well groomed with no psychomotor agitation or retardation.  
Her speech was normal in rate, volume, and tone.  Her mood 
was euthymic with a reactive, appropriate affect.  Her 
thought processes were goal directed.  She denied suicidal 
and homicidal ideation and denied audio or visual 
hallucinations.  Her memory was intact.  Her insight and 
judgment were impaired.  The diagnosis was depression.  A GAF 
score of 68 was provided.  

An August 2004 report noted the veteran was awake, alert, and 
oriented to all spheres.  She was well groomed.  She fidgeted 
with her hands during the interview.  Her speech was slightly 
increased in rate, but normal in volume and tone.  It was 
noted she described her mood as not good and that she 
appeared to have an anxious affect.  Her thought processes 
were goal directed.  She denied suicidal and homicidal 
ideation and denied audio or visual hallucinations, paranoia, 
and delusions.  Her memory was intact.  Her insight and 
judgment were impaired.  The diagnosis was mild recurrent 
major depressive disorder and generalized anxiety disorder.  
A GAF score of 58 was provided.  

On VA psychiatric examination in October 2004 the veteran 
complained of depression, anxiety, panic, fear of dying and 
death, and loss of concentration, focus, and memory.  She 
reported she continued to work part-time as a substitute 
teacher.  The examiner noted there was no evidence of 
delusions or hallucinations and that the veteran denied any 
history of inappropriate behavior.  She appeared to have 
excellent grooming and hygiene, but she stated she had days 
when she was unable to get out of bed, would neglect her 
appearance, and would not bathe.  She complained of a loss of 
orientation to place with driving and complained of short-
term memory loss.  She reported she was obsessive about 
cleaning her home.  

The examiner noted her speech was normal in rate, volume, and 
prosody.  It was noted she described panic attacks two to 
three times per week of mostly a brief duration, but that she 
claimed she was able to control them in public places or when 
teaching.  She stated her depression was continuous, but 
varied in intensity.  She reported she yelled at her children 
and her spouse reported she had yelled at him and others.  
The veteran stated she would not commit suicide.  The 
diagnoses included moderate recurrent major depressive 
disorder and moderate occasionally severe generalized anxiety 
disorder.  A GAF score of 46 was provided.

Analysis



General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2007).  The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  


Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers 
or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected generalized anxiety disorder with 
dysthymic disorder prior to October 12, 2004, was manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss.  These symptoms are 
demonstrated by VA findings and assigned GAF scores of 55 in 
November 2003, and 68 in August 2004, compatible with no more 
than moderate symptoms.  Therefore, the Board finds that 
entitlement to an increased 30 percent rating, but no higher, 
is warranted.

The evidence also demonstrates that the veteran's service-
connected generalized anxiety disorder with dysthymic 
disorder after October 12, 2004, is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to symptoms including 
suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, and inability to establish and 
maintain effective relationships.  There is no probative 
evidence of a total occupational impairment due to PTSD 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, entitlement to a rating in excess of 70 
percent for generalized anxiety disorder with dysthymic 
disorder after October 12, 2004, is not warranted.  The 
preponderance of the evidence is against the claim for any 
higher rating.

Degenerative Arthritis of the Hips
Factual Background

Service medical records show the veteran complained of 
chronic pain in multiple joints including the hips in 
December 1991.  The diagnoses included osteoarthritis.  
Records show she sustained a left hip injury after falling 
during obstacle course training.  A July 1993 report noted 
the veteran's pain syndrome of the joints fit closest to the 
diagnosis of degenerative joint disease.  An October 2000 
magnetic resonance imaging (MRI) scan revealed normal hips.  
The veteran's June 2002 retirement examination revealed left 
hip pain with internal rotation.  

On VA general medical examination in December 2002, the 
veteran reported that in 1986, she fell approximately ten 
feet from a bar on an obstacle course and had difficulty 
walking for about three weeks due to hip pain.  She stated 
she was unable to sit or walk and was only able to perform 
minimal activities.  The examiner noted the veteran walked 
without a limp.  There was 5/5 motor strength in all planes 
to the hips with left hip flexion from 0 to 70 degrees, 
abduction from 0 to 35 degrees, adduction from 0 to 25 
degrees, external rotation from 0 to 40 degrees with pain at 
that level, and internal rotation from 0 to 30 degrees.  
There were complaints of pain on all motion with no 
additional limitation of motion upon repetitive testing.  
Right hip flexion was from 0 to 90 degrees, abduction from 0 
to 35 degrees, adduction from 0 to 25 degrees, external 
rotation from 0 to 60 degrees, and internal rotation from 0 
to 30 degrees.  There was no pain on motion and no additional 
limitation of motion upon repetitive testing.  X-rays 
revealed no evidence of significant arthropathy with only 
minimal joint space narrowing involving the lateral portions 
of the joints, bilaterally.  The diagnoses included left hip 
bursitis and right hip bursitis.  

Service department medical records dated in June 2003 noted 
X-rays of the right hip were unremarkable.  X-rays of the 
left hip revealed minimal degenerative changes.  VA treatment 
records include reports dated in July 2003 showing the 
veteran complained of pain to all joints.  A May 2004 MRI 
revealed unremarkable hips and sacroiliac joints with no 
evidence of arthritis or erosive changes.  Records dated in 
April 2004 noted the veteran complained of severe joint pain 
including in the hips.  It was noted that blood test were 
negative for rheumatoid arthritis and that the veteran stated 
she had recently quit walking two miles per day because of 
pain.  Examination revealed decreased range of motion to all 
extremities, but that motion could not be assessed due to 
pain.  The examiner's assessment was fibromyalgia versus 
bilateral hip bursitis.  VA examination in January 2005 
revealed no evidence of redness, swelling, or deformity of 
any joint.  There was no tenderness to any joint or muscle 
group.  

Analysis


501
9
Bursitis


The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, diagnostic 
code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5019 (2007).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
1
Thigh, limitation of extension of:


Extension limited to 5º
10
38 C.F.R. § 4.71a, Diagnostic Code  5251 (2007)

525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code  5252 (2007)

525
3
Thigh, impairment of:

Limitation of abduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).

 
38 C.F.R. § 4.71, Plate II (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected degenerative arthritis of the 
right hip is presently manifested by pain and functional 
limitations without X-ray evidence of degenerative arthritis 
or compensable limitation of motion, including as a result of 
pain and dysfunction.  The left hip is presently manifested 
by pain and functional limitations with X-ray evidence of 
minimal degenerative changes, but no compensable limitation 
of motion, including as a result of pain and dysfunction.  
There is no objective evidence to either joint of thigh 
extension limited to five degrees, thigh flexion limited to 
45 degrees, abduction limited past 10 degrees, limitation of 
adduction, or limitation of rotation.  Although the veteran 
has asserted that her hip disorders are more severely 
disabling, she is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, entitlement to ratings in excess 
of 10 percent for the service-connected degenerative 
arthritis of the right and left hips are not warranted.  The 
preponderance of the evidence is against the claims.
Degenerative Arthritis of the Cervical Spine
Factual Background

Service medical records show the veteran complained of 
chronic pain in multiple joints including the neck in 
December 1991.  The diagnoses included osteoarthritis.  A 
July 1993 report noted the veteran's pain syndrome of the 
joints fit closest to the diagnosis of degenerative joint 
disease.  The veteran's June 2002 retirement examination 
revealed paracervical muscle discomfort with neck flexion but 
no neurological deficits.  

On VA general medical examination in December 2002 the 
veteran described her neck pain as a daily tightness without 
radiating pain or any real flares.  She stated she had neck 
stiffness at times, but no specific activity restrictions.  
Range of motion of the cervical spine revealed lateral 
bending from 0 to 50 degrees, bilaterally, extension from 0 
to 60 degrees, flexion from 0 to 40 degrees with pain, left 
rotation from 0 to 65, and right rotation from 0 to 70 
degrees.  There was no additional limitation of motion upon 
repetitive testing.  X-rays revealed no evidence of 
significant spondylosis, but the cervical neural foramina on 
the right could not be evaluated due to suboptimal 
positioning. The intervertebral disc spaces were preserved 
with annular and anterior osteophytes at C4-5 and C5-6.  The 
diagnoses included cervical sprain.  

Service department medical records dated in June 2003 noted 
pain on flexion and rotation of the neck.  There was mild 
tenderness with palpation of the cervical spine.  She was 
able to rotate the neck more to the right than to the left.

VA treatment records dated in April 2004 noted the veteran 
complained of severe joint pain including in the neck.  It 
was noted that blood test were negative for rheumatoid 
arthritis.  Examination revealed decreased range of motion to 
all extremities, but that motion could not be assessed due to 
pain.  VA examination in January 2005 revealed no evidence of 
redness, swelling, or deformity of any joint.  There was no 
tenderness to any joint or muscle group.  The diagnosis 
referred to a multi-joint pain disorder.  

Analysis

During the pendency of this appeal, the criteria for spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("revised spinal regulations").  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003).

Effective September 26, 2003, the rating criteria for the 
spine were revised and the diagnostic codes were renumbered:

523
7
Lumbosacral or cervical strain
General 
Rating 
Formula
524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

   
38 C.F.R. § 4.71, Plate V (2007)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected degenerative arthritis of the 
cervical spine is manifested by no more than slight 
limitation of motion, including as a result of pain and 
dysfunction.  Range of motion studies, including with all 
possible consideration of pain and dysfunction, demonstrate 
some limitation of rotation and complaints of pain on flexion 
at 40 degrees.  Cervical spine flexion is greater than 
30 degrees and combined motion is greater than 170 degrees.  
There is no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis of the cervical spine.  Therefore, entitlement to a 
rating in excess of 10 percent for the service-connected 
degenerative arthritis of the cervical spine is not 
warranted.  The preponderance of the evidence is against the 
claim.

Hernia

733
9
Hernia, ventral, postoperative:
Ratin
g

Massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or 
weakening of muscular and fascial support of 
abdominal wall so as to be inoperable
100

Large, not well supported by belt under ordinary 
conditions
40

Small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt
20

Wounds, postoperative, healed, no disability, belt 
not indicated
0
38 C.F.R. § 4.114, Diagnostic Code 7339 (2007).

In this case, service medical records show the veteran 
underwent an abdominoplasty and umbilical hernia repair in 
January 2001.  In her February 2002 report of medical history 
the veteran, among other things, stated that the area near 
her hernia repair was sensitive and sore.  On VA general 
medical examination in December 2002 revealed tender scars 
with decreased sensation to the lower abdomen as a result of 
the veteran's abdominoplasty. There was no further evidence 
of a ventral hernia.  The diagnoses included ventral hernia 
status-post repair.  

Based upon the evidence of record, the Board finds the 
veteran's post-operative residuals of hernia repair are 
present manifested by no evidence of a recurrent hernia or 
the need for a supportive belt.  It is significant to note 
that service connection has been established for residual 
tender scarring in the area of the veteran's abdominoplasty.  
There is no evidence of a present small hernia or abdominal 
wall weakness requiring a belt.  Therefore, entitlement to a 
compensable rating for post-operative residuals of hernia 
repair is not warranted.  The preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to service connection for degenerative joint 
disease of the feet is denied.

Entitlement to service connection for bilateral Achilles 
tendonitis is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to an increased 30 percent rating, but no higher, 
for generalized anxiety disorder with dysthymic disorder 
prior to October 12, 2004, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 70 percent for 
generalized anxiety disorder with dysthymic disorder after 
October 12, 2004, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right hip is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left hip is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine is denied.

Entitlement to a compensable rating for the post-operative 
residuals of hernia repair is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate her remaining claims and of which parties were 
expected to provide such evidence by correspondence dated in 
November 2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, service medical records show the veteran was 
treated for multiple joint pain and complained of bilateral 
shoulder pain.  A January 2000 orthopedic evaluation report 
noted the veteran's polyarthralgia were consistent with a 
fibromyalgia type process.  Reports dated from August to 
October 2000 included diagnoses of inflammatory arthritis and 
fibromyalgia.  A May 2001 psychological consultation included 
diagnoses of generalized anxiety disorder, depression due to 
fibromyalgia, pain disorder partially related to her mental 
disorder, and obsessive-compulsive personality disorder.  A 
December 2002 VA examiner found a diagnosis of fibromyalgia 
was not warranted because all of the veteran's complaints 
were joint rather than muscle related.  It was noted that a 
diagnosis of fibromyalgia was generally not provided in 
conjunction with diagnoses of depression, insomnia, anxiety 
disorder, and obsessive-compulsive disorder.  

VA treatment records include reports dated in July 2003 
showing the veteran complained of pain to all joints.  The 
examiner's assessment was symptoms consistent with 
fibromyalgia.  Records dated in April 2004 noted the veteran 
complained of severe joint pain and that blood test were 
negative for rheumatoid arthritis.  Examination revealed 
decreased range of motion to all extremities, but that motion 
could not be assessed due to pain.  The examiner's assessment 
was fibromyalgia versus bilateral hip bursitis.  

Service department medical records dated in June 2004 
included a diagnosis of fibromyalgia.  It was noted that the 
veteran continued to experience numbness and paresthesia to 
the left arm which were believed to be related to 
fibromyalgia.  

VA examination in January 2005 revealed no evidence of 
redness, swelling, or deformity of any joint.  There was no 
tenderness to any joint or muscle group.  It was the 
examiner's opinion that a diagnosis of fibromyalgia was not 
warranted and that given the prior positive anti-nuclear 
antibody and speckled nuclear pattern her symptoms were more 
likely due to a rheumatologic or autoimmune disorder made 
worse by her anxiety disorder.  The examiner described the 
disorder as an undiagnosed multi-joint chronic pain.  A July 
2005 VA treatment report noted the veteran's fibromyalgia 
symptoms had worsened over the past few months and that 
medication for control of her anxiety made her very tired and 
lethargic.  In light of the inconsistent medical evidence of 
record, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate her remaining claims, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that she is expected to 
provide, and (4) to request or tell her 
to provide any evidence in her possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claim.  

2.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that she has 
fibromyalgia or a chronic bilateral 
shoulder pain disorder as a result of 
active service.  Any opinion provided 
must be reconciled with the diagnoses of 
fibromyalgia during service and VA 
medical opinion in December 2002 and 
January 2005.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


